DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-5 in the reply filed on 1/4/22 is acknowledged.
Claims 1-10 are currently pending. 
Claims 6-10 are withdrawn as directed to non-elected inventions. 
Claims 1-5 are elected and examined on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 contains the limitation “adding the sample… to cultivate”. It is unclear whether cultivating (or culturing) the sample is a required limitation of the claim or merely optional. In other words, must the sample be cultured prior to collecting suspended circulating tumor cells?
Claim 1 recites the limitation "the suspended circulating tumor cells" in step (4).  There is insufficient antecedent basis for this limitation in the claim.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu et al., Circulating tumor cells: approaches to isolation and characterization. Journal of Cell Biology, Vol. 192, No. 3 (7 Feb 2011) pages 373-382.
Yu reviews methods of isolating circulating tumor cells (CTCs) from blood samples. Yu explains that it was known to isolate CTCs based on physical properties, such as differences in density, charge, migratory properties, etc. Known methods include gradient centrifugation and filtration-based approaches. Yu is silent on the use of cellulose-coated containers for isolation of CTCs. 

Mohamed et al., Isolation of tumor cells using size and deformation. Journal of Chromatography, Vol. 47 (20 Nov 2009) pages 8289-8295. 
Mohamed discloses methods of isolating CTCs from blood by using a device for fractionating whole blood. Blood is deposited into a microfluidic device with a series of decreasing column width, such that CTCs are retained in the upper portions of the device. Mohamed is silent on the use of cellulose-coated containers for isolation of CTCs. 
van Rijn et al., US Publication No. 2011/0244443.
van Rijn discloses methods for isolating CTCs from blood using a filtration device. Whole blood is deposited in a chamber containing a filter with a pore size sufficient to retain CTCs while allowing other cell types to pass through the filter. van Rijn is silent on the use of cellulose-coated containers for isolation of CTCs.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KARA D JOHNSON/Primary Examiner, Art Unit 1632